DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-12 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1, 3-5, 9, and 10 are objected to because they are replete with grammatical and idiomatic language errors.  Examples of these errors are provided for Claims 1, 3, and 4.  Claims 5, 9, and 10 contain similar informalities.  Appropriate corrective action is required.

Claim 1 is objected to because of the following informalities:  The limitation: executing a scanning process by means of a camera to scan whether there is at least one object within a predetermined region, should read “executing a scanning process by determine, calculate or similar) whether there is at least one object within a predetermined region”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: The limitation: a first drawing process and a second drawing process during the drawing process that execute the corresponding number of the objects, should read “a first drawing process and a second drawing process calculated .  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: The limitations: 
if the scan result is at least two objects, the number of the object for those objects is calculated, and the first drawing process is executed; and in the first drawing process, is to calculate the object positions within the predetermined region, to display the corresponding toolboxes on the interactive display, among which, each toolbox respectively corresponds to each object, and the toolboxes are in the same number of the objects, and the position of each toolbox on the interactive display respectively corresponds to the object within the predetermined region, should read: 
if the scan result is greater than calculate the number of the objects execute the first drawing process number of toolboxes is the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.  The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding Claim 1.  Claim 1 reads (in part):
“executing a scanning process by means of a camera to scan whether there is at least one object within a predetermined region and, if the result is “YES”, to calculate the number of objects; and executing a drawing process of corresponding number of the object”.
The limitation “executing a drawing process of corresponding number of the object”.  This limitation can be broadly interpreted as (1) executing a drawing process based on a number corresponding to the object or (2) executing a drawing process corresponding to the number of objects.  Since the cited limitation can reasonably be interpreted to have two separate meanings, the limitation and the Claim that contains it 
Regarding Claims 2-12, Claims 2-12 are rejected under 35 USC §112(b) for containing the indefinite subject matter in Claim 1. 

In support of compact prosecution and provide a complete an examination of the claimed invention as possible, the cited Claim 1 limitation is construed: “executing a drawing process corresponding to the calculated number of objects”.

Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.  Claim 7 recites the limitation "the corresponding object display position of the object” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8 and 9 are rejected under 35 USC ¶112(b) for containing the indefinite subject matter of their parent claim

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure to entirely perform the recited function.  Such a claim limitation is: “executing a scanning process by means of a camera” in Claim 1. 

Because this claim limitation is not being interpreted under 35 U.S.C. 112(f), it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2017/0118212 in view of Smowton (US 2016/0026782).  All reference is to Cheon unless indicated otherwise.

Regarding Claim 1 (Original), Cheon teaches an operating method of an interactive touch display system, comprising: 
executing a scanning process [fig. 13 @S710 and S720] by means of a biometric sensor to scan whether there is at least one [¶0119, “the table top 100 may recognize one or more users approaching one side”] object within a predetermined region [¶0111, “The approach recognition unit 820 recognizes whether the user approaches an approach recognition area or not … the approach recognition unit 820 may use an ID card reader, a wireless communication module, or a biometric sensor”, ¶0046 teaches the approach recognition area comprises (fig. 1 @121 + 122 + 123 + 124), ¶0046, “the table top may recognize user's approach using a biometric sensor using a biometric authentication process of recognizing user's voice, cornea, face or finger print. Also, the table top 100 may recognize who the user is by recognizing user's ID card or user's voice, cornea, face or finger print”], and, if the result is “YES” [construed as one or more users in approach recognition area are recognized],
to calculate the number of objects [¶0119]; and
executing a drawing process [construed as a GUI modification] of corresponding number of the object [fig. 13 @S730, fig. 4 illustrates a single user detected, fig. 15 illustrates two users recognized],
to calculate the position of at least one object within the predetermined region [calculates specific location (fig. 1 @121-124) where user is recognized, figs. 2 and fig. 4 illustrate different positions in approach recognition area] so as to display at least one toolbox  [user approach recognition icon construed as toolbox because ¶0073 teaches user can interact with 100 after selecting it] in the interactive display [fig. 1 @100] of the interactive touch display system [fig. 2 illustrates toolbox 210 displayed on 100 based on user position calculated as fig. 1 @121, fig. 4 illustrates toolbox 230 displayed on 100 based on user position calculated as fig. 1 @124], wherein, 
the position of at least one toolbox [fig. 6 @260] in the interactive display [fig. 6 @100] corresponds to the position of its corresponding object within the predetermined region [fig. 6 illustrates toolbox 260 position changing to correspond to users position in approach recognition area from fig. 1 @121 to 124]
Cheon does not teach the biometric sensor is a camera
Smowton teaches a biometric sensor is a camera [¶0024, “One example of a non-intrusive a biometric sensor is a camera used for capturing video, which may be processed via facial recognition techniques”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the use a camera as a biometric sensor, as taught by Smowton, into the operating method taught by Cheon, in order to perform the detection and identification of a user without  intruding on the user’s thought process, conversations or physical movement.

Regarding Claim 3 (Original), Cheon in view of Smowton teaches the operating method of Claim 1, wherein the drawing process further comprises 
a first drawing [GUI] process [fig. 15, ¶0122, “if the two or more users approach one side, the table top 100 displays the approach recognition icon for each user on the screen”] and 
a second drawing process [fig. 7, fig. 13 @S730] during the drawing process that execute the corresponding number of the objects [fig. 15, the first drawing process executes when more than one user is detected, fig. 7, the second drawing process executes when a single user is detected].

Regarding Claim 4 (Original), Cheon in view of Smowton teaches the operating method of Claim 3, further comprising: in the scanning process, 
if the scan result is at least two objects [¶0120, “The table top 100 recognizes whether a plurality of users approach the approach recognition area or not”], the number of the object for those objects is calculated, and the first drawing process is executed [¶0122, draw number of approach recognition objects for number detected]; and
in the first drawing process, is to calculate the object positions within the predetermined region, to display the corresponding toolboxes on the interactive display, among which, each toolbox respectively corresponds to each object, and the toolboxes are in the same number of the objects, and the position of each toolbox on the interactive display respectively corresponds to the object within the predetermined region [fig. 15 and ¶0120-¶0125 teach the claimed operation].

Regarding Claim 6 (Original), Cheon in view of Smowton teaches the operating method of Claim 3, wherein when executing the first drawing process, 
each toolbox [fig. 15 @910 and 920] has the same vertical distance respectively between the position on the interactive display and a side edge of the interactive display [fig. 15 @910 and 920 are the same size,  the vertical distance between the bottom edge of each icon and the user side edge of 100 is the same, 
Cheon in view of Smowton does not teach the vertical distance is a preset distance
	At the time of the invention there was a recognized need in the art to optimize the display of icons on interactive displays in order to ensure there was adequate space between the icon and any adjacent objects for the icon to be clearly recognized and selected without interfering with adjacent icons or display structure. 
There are a finite number of identified predictable solutions to calculating the optimum spacing for icons on an interactive display.
One of ordinary skill in the art could have pursued the known spacing solutions with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art to display icons on an interactive display with the same preset distance from an adjacent side edge in order to ensure there was adequate space to see and select the displayed icon.

Regarding Claim 10 (Original), Cheon in view of Smowton teaches the operating method of Claim 1, further comprising:
executing an object tracing process [construed as tracking a user position], which detects whether the objects move in the predetermined region by the camera, if the result is “YES”, calculate the position of each object after moving within the predetermined region to display the toolbox corresponding to the object on the interactive display, and the position of the toolbox corresponds to the position of the object after moving [¶0102, “as shown in FIG. 6, if the user moves from one position to another position, the table top 100 moves the user approach recognition icon according to the position to which the user has moved”].

Regarding Claim 11 (Original), Cheon in view of Smowton teaches the operating method of Claim 10, wherein the object tracing process, further comprising:
determining whether the number of objects [fig. 13 @S760 (yes) objects is zero, fig. 10 user outside 124] equals to the number of the toolboxes [before fig. 13 @S770 toolboxes is one, fig. 10 @320 still displayed], and if the result is “NO”, 
calculate the number of the objects [zero] and the number of the toolboxes [one] to obtain a difference [one], and 
add or reduce the number of toolboxes according to the difference [fig. 13 @S770 reduce toolboxes by one].

Regarding Claim 12 (Original), Cheon in view of Smowton teaches the operating method of Claim 1, wherein 
one side edge of the interactive display [fig. 1 @edge marked by 129] corresponds to one side edge of the predetermined region [fig. 1 @124], and 
the camera [¶0111 teaches 129 is a biometric sensor, Smowton: ¶0024 teaches biometric sensor is a camera] is disposed on the side edge of the interactive display [fig. 1 @129 positioned on the side edge of 100].

Allowable Subject Matter
Claims 2, 5, and 7-9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Annett (US 2013/0100057)
Wang (US 2014/0298246)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Douglas M Wilson/Examiner, Art Unit 2694